     Case 1:17-cv-02726-JFK-OTW Document 214-1 Filed 04/14/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BSG RESOURCES (GUINEA) LIMITED, BSG
 RESOURCES (GUINEA) SᾺRL, and BSG
 RESOURCES LIMITED,

                  Plaintiffs,

        v.                                                No. 1:17-cv-02726 (JFK) (OTW)

 GEORGE SOROS, OPEN SOCIETY
 FOUNDATIONS, OPEN SOCIETY
 INSTITUTE, FOUNDATION TO PROMOTE
 OPEN SOCIETY, OPEN SOCIETY
 FOUNDATION, INC., ALLIANCE FOR OPEN
 SOCIETY INTERNATIONAL, INC., OPEN
 SOCIETY POLICY CENTER, and OPEN
 SOCIETY FUND,

                  Defendants.


    APPLICATION FOR THE ISSUANCE OF A LETTER OF REQUEST (LETTER
      ROGATORY) PURSUANT TO THE HAGUE EVIDENCE CONVENTION

               Defendants George Soros, Open Society Foundations, Open Society Institute,

Foundation to Promote Open Society, Open Society Foundation, Inc., Alliance for Open Society

International, Inc., Open Society Policy Center, and Open Society Fund (collectively,

“Defendants”), respectfully apply pursuant to the provisions of the Hague Convention of 18 March

1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, 23 U.S.T. 2555, 847

U.N.T.S. 231, 28 U.S.C. § 1781 (the “Hague Evidence Convention”) for the issuance of an Order

by the Clerk of this Court (attached as Exhibit A) for a letter of request (the “Letter Rogatory”) in

the form attached as Exhibit B, directed to the Registrar of the Supreme Court, acting as the

Competent Judicial Authority of the British Virgin Islands, requesting that these competent judicial

authorities cause the Letter Rogatory to be served upon the designated recipient to provide

requested documents within their possession, custody or control, and oral testimony.
     Case 1:17-cv-02726-JFK-OTW Document 214-1 Filed 04/14/21 Page 2 of 7




                    In support of this application, Defendants respectfully represent as follows:

                                          BACKGROUND

               1.          On June 30, 2017, Plaintiffs filed an amended complaint in this Court

(the “Amended Complaint”) against the Defendants. (ECF No. 22.) The Amended Complaint

alleges, among other things, that Defendants caused the termination of Plaintiffs’ iron ore mining

rights in the Republic of Guinea (“Guinea”) on the basis of allegedly false allegations that Plaintiffs

engaged in bribery and corruption to procure those rights. (See, e.g., id. ¶¶ 84, 181-84.) Plaintiffs

have asserted claims against all of the Defendants for tortious interference with contract,

conspiracy to commit tortious interference with contract, and commercial defamation, as well as

claims for fraud, conspiracy to commit fraud, and prima facie tort against Mr. Soros. (Id.)

               2.          On July 28, 2017, Defendants filed a motion to dismiss the Amended

Complaint or, in the alternative, to stay the action in favor of a pending arbitration between Guinea

and Plaintiffs before the International Centre for the Settlement of Investment Disputes (the

“ICSID Arbitration”). (ECF No. 56.) On November 29, 2017, the Court granted Defendants’

alternate request for a stay pending the outcome of the ICSID Arbitration. See BSG Res. (Guinea)

Ltd. v. Soros, No. 17 Civ. 2726 (JFK), 2017 WL 5897450, at *5 (S.D.N.Y. Nov. 29, 2017).

               3.          On August 28, 2020, Defendants filed a renewed motion to dismiss the

Amended Complaint arguing, among other things, that Plaintiffs are collaterally estopped from

pursuing their claims by the April 4, 2019 award of the London Court of International Arbitration

(“LCIA”), which found Plaintiff BSG Resources Limited (“BSGRL”) engaged in bribery and

corruption in connection with procuring mining rights in Guinea. (ECF No. 171.) The LCIA

tribunal unanimously found that BSGRL had induced its business partner, Vale S.A., to enter into

joint venture agreements through false statements, representations, and warranties including a

representation that BSGRL procured Plaintiffs’ mining rights legitimately. Specifically, among


                                                  -2-
    Case 1:17-cv-02726-JFK-OTW Document 214-1 Filed 04/14/21 Page 3 of 7




other findings, the tribunal found that BSGRL obtained Plaintiffs’ mining rights in connection

with bribing Mamadie Touré (who is alleged to have been the fourth wife of the former President

Lansana Conté) both directly and through intermediaries, including Pentler Holdings Limited

(“Pentler”). (See ECF No. 172 (LCIA Award) ¶¶ 642, 676.10.) Plaintiffs maintain that the entire

LCIA finding was mistaken and dispute any and all of Defendants’ allegations concerning bribery

and corruption. On October 26, 2020, Plaintiffs opposed the motion, including Defendants’

characterization of the LCIA’s findings and the application of collateral estoppel. (ECF. No. 181.)

Oral argument on the motion was held on November 24, 2020.

               4.        On January 25, 2021, the Court issued an order lifting the stay to allow

the parties to conduct limited discovery into three issues: (1) whether Plaintiffs bribed Mamadie

Touré; (2) whether that bribery was connected to Plaintiffs’ acquisition of mining rights included

in the Convention; and (3) whether the Guinean government was permitted to, and did, terminate

Plaintiffs’ mining rights because of Plaintiffs’ bribery of Mamadie Touré. (ECF No. 193.)

               5.        Defendants here seek discovery from a particular third party: Pentler

Holdings Ltd. (“Pentler”). Pentler was incorporated in BVI by Onyx Financial Advisors Limited

(“Onyx”). Onyx was a company BSGRL claims to have engaged to provide financial and

administration services. See Plaintiffs’ Responses and Objections to Defendants’ First Request

for the Production of Documents, General Objection No. 6, Aug. 23, 2017 (attached as Exhibit C).

Thereafter, Pentler was sold to Frédéric Cilins, Avraham Lev Ran, and Michael Noy. Id. During

at least some portion of the relevant time frame, Pentler was a BSGR shareholder with a stake in

Plaintiffs’ operations in Guinea. See Panama Papers, Steinmetz’s Guinea Iron Ore Mining Deal

Prised Open (“[L]eaked documents . . . identify a timeline indicating the inherent improbability of

Pentler being independent and separate from BSGR, as was claimed by the company.”) (attached




                                               -3-
     Case 1:17-cv-02726-JFK-OTW Document 214-1 Filed 04/14/21 Page 4 of 7




as Exhibit D).

                 6.       Defendants’ position is that Pentler has been linked to Plaintiffs’ alleged

acts of corruption and bribery in Guinea. Among other facts, an investigation conducted by the

Guinean Technical Committee, a subcommittee of the National Mining Commission, revealed

alleged agreements and letters of commitment between Pentler and Mamadie Touré (or Matinda

& Co. Ltd.), executed between 2006 and 2010. (See ECF No. 118-6 to 118-13 (Technical

Committee for the Review of Mining Titles and Agreements, Recommendation Concerning the

Titles and Mining Agreement Held by the Company VBG, Mar. 21, 2014 at Ex. 10).) Defendants

contend that these executed documents suggest that, through Pentler, Plaintiffs did in fact use

bribery and corruption to procure their mining rights in Guinea. Plaintiffs dispute any and all

allegations relating to bribery and corruption and dispute the validity of the alleged documents

referenced herein.

                 7.       Mr. Cilins, one of the principals of Pentler, has been convicted by two

courts in connection with Plaintiffs’ alleged acts of bribery. First, in 2014, Mr. Cilins pled guilty,

in the Southern District of New York, to obstructing a criminal investigation by attempting to

destroy contracts allegedly signed by Plaintiffs and Pentler purportedly memorializing bribes to

Mamadie Touré. See Mem. & Order at 1, United States v. Cilins, No. 1:13-cr-00315 (S.D.N.Y.

Jan. 15, 2014) (Pauley, J.) ECF No. 50 (“Cilins attempted to bribe [Mamadie] Touré to destroy

documents purportedly granting Simandou mining concessions to Beny Steinmetz Group

Resources (‘BSGR’).”) (attached as Exhibit E); Judgment, United States v. Cilins, No. 1:13-cr-

00315 (S.D.N.Y. Jul. 29, 2014) ECF No. 71. Second, on January 22, 2021, it has been reported

that a Swiss criminal court convicted Mr. Cilins of bribing Mamadie Touré in connection with

Plaintiffs’ mining rights in Guinea. (ECF No. 192.). Plaintiffs dispute any and all allegations




                                                 -4-
     Case 1:17-cv-02726-JFK-OTW Document 214-1 Filed 04/14/21 Page 5 of 7




relating to bribery and corruption and dispute the validity of the alleged documents referenced

herein.

               8.        Given the foregoing allegations, Defendants believe that Pentler and its

principals are not only closely affiliated with Plaintiffs, but are involved in the events underlying

Plaintiffs’ claims, and that Pentler and its principals possess information relevant to the question

of whether Plaintiffs bribed Mamadie Touré. Defendants’ need for testimony by Pentler is

particularly compelling here. Plaintiffs have represented that they do not control Pentler, have no

authority to produce the principals of Pentler to provide testimony, and have no authority to accept

service of subpoenas to Pentler. See Plaintiffs’ Responses and Objections to Defendants’ First

Request for the Production of Documents, General Objection No. 6, Aug. 23, 2017 (attached as

Exhibit C); Letter from L. Solomon to E. Bower, Aug. 21, 2017 (attached as Exhibit F). Plaintiffs

also contend that they have no documents or communications concerning alleged payments, gifts,

or bribes to obtain their mining rights in Guinea, despite Mr. Cilins’ conviction to the contrary.

See, e.g., Plaintiffs’ Responses and Objections to Defendants’ First Request for the Production of

Documents, Responses to Request No. 18-19, 22, Aug. 23, 2017 (attached as Exhibit C). Thus,

Defendants believe that compelling testimony from a representative of Pentler is essential.

               9.        The parties have conferred and Defendants have agreed that any

documents produced in response hereto will be produced to all parties to the litigation. Plaintiffs

take no position with regard to the allegations in this request, other than to deny the allegations

concerning any supposed corruption and bribery relating to Plaintiffs or to BSGR’s procurement

of its mining rights.

               10.       Defendants hereby request that the Court issue the attached Letter

Rogatory pursuant to the Hague Evidence Convention.




                                                -5-
     Case 1:17-cv-02726-JFK-OTW Document 214-1 Filed 04/14/21 Page 6 of 7




                                     RELIEF REQUESTED

               11.        Accordingly, Defendants respectfully request, for the purpose of justice

and due determination of the matters in dispute between the parties, this Court’s assistance in

collecting documents located in the British Virgin Islands as set forth in Schedule A of the Letter

Rogatory for use at trial in the above-captioned action.

               12.        The entity from whom evidence is sought by the Letter Rogatory is

Pentler.

               13.        The documents and testimony sought are material to Defendants’

defenses.

               14.        Defendants have considered the requirements of the Courts of the British

Virgin Islands with respect to Letters Rogatory, including the form in which the Letter Rogatory

should be presented to the British Virgin Islands Court and its permissible content. Defendants

believe that this Letter Rogatory is consistent with those requirements.

               WHEREFORE, Defendants respectfully request that the Court enter the attached

form of order (i) providing for this Court to sign the Letter Rogatory attached to the Application

as Exhibit B and affix the seal of the United States District Court for the Southern District of New

York over said signature in the Letter Rogatory; (ii) directing that the Clerk of the Court return the

original, signed Letter Rogatory to counsel for Defendants, so that said documents may be

transmitted to the Registrar of the Supreme Court of the British Virgin Islands; (iii) directing

counsel for Defendants to cause the transmittal of the original, signed Letter Rogatory to the

Registrar of the Supreme Court of the British Virgin Islands; and (iv) granting such other relief as

the Court deems just and proper.




                                                 -6-
    Case 1:17-cv-02726-JFK-OTW Document 214-1 Filed 04/14/21 Page 7 of 7




Dated: April 14, 2021                Respectfully submitted,
New York, New York

                                     WILLKIE FARR & GALLAGHER LLP




                                     By: /s/ Benjamin P. McCallen__
                                        Joseph T. Baio
                                        Benjamin P. McCallen
                                        James Fitzmaurice

                                     787 Seventh Avenue
                                     New York, NY 10019
                                     Telephone: (212) 728-8000
                                     bmccallen@willkie.com

                                          Elizabeth J. Bower

                                     1875 K Street, N.W.
                                     Washington, D.C. 20006
                                     Telephone: (202) 303-1000
                                     ebower@willkie.com

                                     Attorneys for Defendants




                                    -7-
